Citation Nr: 1422057	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-04  091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent, prior to October 22, 2013, and a rating greater than 30 percent, from October 22, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952 and from July 1955 to July 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that assigned an initial rating of 10 percent for the Veteran's PTSD.

When this case was before the Board in September 2013, it was remanded for further development.  While the case was in remand status, an October 2013 rating decision increased the rating to 30 percent, effective October 22, 2013.  This increase did not satisfy the Veteran's appeal so the case was returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran claims ongoing treatment for his PTSD, which his VA physician labeled "serious."  Thus, he believes he is entitled to an increased rating.

VA outpatient treatment records from 2010 to 2013 indicate diagnoses of PTSD with symptoms of depression, nightly flashbacks, intrusive thoughts with poor concentration, and anger problems.  

The record also reflects that the Veteran suffered a stroke in 2006, which has left him with cognitive deficits.  

The severity of the Veteran's PTSD has been described differently during the pendency of the claim.  A June 2010 VA outpatient treatment record reflects diagnoses including PTSD and a Global Assessment of Functioning (GAF) score of 49 for "moderate" impairment.  The psychiatrist noted the Veteran's past substance abuse, but also indicated the Veteran was currently sober.  The psychiatrist also noted the Veteran's 2006 stroke caused cognitive problems.  At that time, the Veteran was not receiving any regular treatment for his PTSD.

The Veteran was afforded a VA examination in June 2011.  The examiner noted similar symptoms and assigned the Veteran a GAF score of 55, diagnosing the Veteran with "mild" PTSD symptoms.

The Board previously remanded the claim in September 2013 to afford the Veteran a new VA examination to determine the degree of severity of his PTSD. 

It is noteworthy that the Veteran claims ongoing psychiatric treatment at a Dearborn Vet Center.  This Center denied having any records for the Veteran and the Veteran has not otherwise provided records himself.  Even so, VA outpatient treatment records indicate regular follow-ups for his PTSD symptoms, to include medication for depressive symptoms.  In January 2013, the Veteran was taken off this medication due to side-effects, but he was still treated for depression, sleep disturbances, flashbacks, intrusive thoughts, and poor concentration.

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in October 2013.  At that time, the examiner stated that the Veteran had mild PTSD with occasional nightmares, occasional episodes of crying, mild anxiety, and mild depression.  The Veteran's affect and mood were described as "normal" and the Veteran was described as having a long-lasting marriage with a devotion to his religion, which helps him through his problems.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 72 for mild symptoms, noting the Veteran had received no psychiatric treatment or medications since 2010.  


The Board finds the report of the most recent VA examination to be ambiguous, and in clear contrast to the other medical evidence.  For one, it is clear the Veteran was receiving medication and psychiatric treatment through at least early 2013 for his PTSD symptoms.  Although the Veteran has well-documented cognitive impairments due to his 2006 stroke, this was not mentioned or addressed at all by the October 2013 VA examiner.  The examiner did not address or reconcile the Veteran's past suicidal ideations or the past GAF scores of 49 and 55, indicating more moderate symptoms.  

Since that time, the medical evidence indicates the Veteran is wheelchair bound and in complete reliance of his wife for 24 hour care due to his non-service connected stroke, but also claimed to be due in part to his PTSD symptoms.

The Board concludes a new VA examination is necessary to reconcile the ambiguous medical evidence in this case and to ascertain the symptoms attributable to the service-connected PTSD, versus non-service related medical conditions.  

In addition, development to obtain any pertinent VA outpatient treatment records from January 2013 to the present should also be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any pertinent VA outpatient records for the period beginning January 2013.

2.  Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  The electronic file or copies of the pertinent evidence in the electronic file should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner is requested to reconcile the ambiguous and conflicting medical evidence regarding the severity of the Veteran's PTSD symptoms, such as GAF scores varying from 49 to 75.  To the extent possible, the examiner is requested to identify which symptoms are attributable to his PTSD versus his non-service connected 2006 stroke.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

